11 Utah 2d 325 (1961)
358 P.2d 908
IN RE MERRIL H. LARSEN, UTAH STATE BAR DISCIPLINARY PROCEEDING.
No. 9372.
Supreme Court of Utah.
January 20, 1961.
PER CURIAM.
The Board of Commissioners of the Utah State Bar ordered a formal complaint be issued against Mr. Merril H. Larsen, attorney at law, practicing in Duchesne, Utah, charging him with unprofessional conduct in failing to account for funds collected on the claim forwarded to him by Mr. C. Paul Smith of Saint Paul, Minnesota, and appointed a committee to conduct a hearing and make findings and recommendations concerning the matter. The complaint was served on Mr. Larsen by registered mail and upon his failure to answer, the committee set the matter for hearing in Duchesne, Utah, and Mr. Larsen was notified thereof by registered mail. He failed to appear at the hearing, and the committee proceeded to investigate the complaint lodged by Mr. Smith; made its findings and recommendations and transmitted them to the Board of Commissioners of the Utah State Bar.
Upon consideration of the record and the findings, the Board of Commissioners recommended that Mr. Larsen be suspended from the practice of law for a period of three months and be required to reimburse the Utah State Bar the expenses of the proceeding. The record was filed in this court and upon being notified thereof Mr. Larsen informed the court that he did not intend to apply for a review. The court having reviewed the record and the recommendations of the Board of Commissioners, it is ordered that Mr. Merril H. Larsen be suspended from the practice of law for a period of three months from the date of the issuance of the remittitur herein and until he complies with these conditions: submits proof of restitution to said C. Paul Smith; pays to the Utah State Bar the expenses incurred in connection with this proceeding; and is recommended for reinstatement by its Board of Commissioners.